83550: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00510: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83550


Short Caption:IN RE: DISCIPLINE OF DONALD DENNIS BEURYCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						


RespondentDonald D. Beury
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


01/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/30/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


09/30/2021Petition/BarFiled Petition for Reciprocal Discipline Pursuant to SCR 114. (SC).21-28101




01/06/2022Order/Dispositional BarFiled Order Imposing Reciprocal Discipline and Suspending Attorney. "We hereby suspend Donald Dennis Beury from the practice of law in Nevada for one year starting from the date of this order.  That suspension is stayed, and Beury shall serve a two-year probation.  As a condition of probation, Beury shall serve a six-month actual suspension.   If Beury remains suspended in California after serving his six-month actual suspension, Beury shall notify the Nevada State Bar of the same, and the suspension from the practice of law in Nevada will continue to match the duration of the California suspension, subject to the conditions set forth in the California order." En Banc. (SC).22-00510




01/07/2022Notice/IncomingFiled Notice to the Courts. (SC)22-00679





Combined Case View